DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In reference to claim 1, it is suggested to amend “the surface” in line 11 to “a surface”, in order to ensure consistency and proper antecedent basis in the claim language.  Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to claims 1 and 8, the limitation “an air flow layer disposed on a surface of said substrate on said cold side” is recited in each of the claims. While there is support in the original disclosure that an air flow layer is coupled to a substrate in paragraph [0040], claim 2 and claim 8 filed 08/20/2019, there is no support to recite the broader limitation of “an air flow layer disposed on the surface of said substrate” as recited in each of claim 1 and claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al. (US 2014/0342175) (Morrison) in view of Ackerman et al. (US 2005/0048305) (Ackerman).
In reference to claims 1, 3-5 and 8-11, Morrison teaches a wall formed of bi-casting a first structural layer onto a porous construction, the wall includes a first surface exposed to a hot fluid and an opposed surface exposed to a cooling fluid ([0022]) (corresponding to a substrate having a hot side and a cold side opposite said hot side). The porous construction is on the opposed corresponding to an airflow layer disposed on the surface of said substrate on said cold side).
Morrison further teaches the porous construction is exposed to cooling air from the turbine compressor and the coolant 38 passes through the porous construction ((0023]-[0025]; Fig. 2; Fig. 4; Fig. 5) (corresponding to said airflow layer comprises flow channels configured to flow cooling air). The porous construction includes a lattice geometry, comprising links interconnected at nodes providing passages between the links ([0021]) (corresponding to said air flow layer comprises at least one of a honeycomb and an open cell foam material).
Morrison further teaches a second structural layer is bi-cast onto the cool side of the
porous construction ([0025]; Fig. 5) (corresponding to an additional composite layer coupled
to said airflow layer opposite said substrate). The second structural layer includes coolant inlet holes machined into the second structural layer ([0025]) (corresponding to said additional composite layer comprises perforations that fluidly communicate with the airflow layer).
Fig. 5, provided below, further discloses the coolant inlet holes 54 formed into the second
structural layer 53 are configured to flow coolant 38 (corresponding to said perforations are configured to flow cooling fluid).
Morrison does not explicitly teach a thermal barrier coating coupled to said hot side of
said substrate; a reflective coating disposed on said thermal barrier coating, said reflective coating comprises a double layer comprising a conformal metal layer capped with a conformal
inorganic coating, as presently claimed. However, Morrison does disclose the wall is a wall of a
turbine component such as a blade, vane, shroud, combustor liner or transistor duct ([0022]) (corresponding to a composite laminate cooling flow duct for a gas turbine engine).
Ackerman teaches a specular optical reflector coating system for use on high temperature
corresponding to a thermal
barrier coating coupled to said hot side of said substrate; and a reflective coating disposed on
said thermal barrier coating).
Ackerman further teaches the specular optical reflector coating system includes a thin
sealing layer, a reflective metal layer applied to the sealing layer which is deposited so that a
very smooth surface finish is maintained and a smooth stabilizing layer is applied to the reflective metal layer to prevent the coalescence of the metal in the reflective metal layer into
large three dimensional islands and/or the spallation of the metal off of the underlying sealing
layer, wherein the stabilizing layer is selected from the group consisting of hafnia, alumina and
silica ([0034]; [0035]) (corresponding to said reflective coating comprises a double layer comprising a conformal metal layer capped with a conformal inorganic layer; the reflective coating comprises a conformal inorganic coating in a single layer).
Ackerman expressly teaches an advantage of the specular optical reflector coating system
is the radiation from the combustion process is reflected back into the gas flow path, this radiative heat rather than being absorbed by a component is absorbed by the fluid and carried back into portions of the engine further aft that currently operate at cooler temperatures or out into the atmosphere ([0015]). The result is that the component does not become as hot and will
not deteriorate as rapidly due to thermal degradation, resulting in longer component life and less
time between repair and refurbishment ([0015]).
In light of the motivation of Ackerman, it would have been obvious to one of ordinary
skill in the art before the effective filing date of the presently claimed invention to modify the

substrate and the specular optical reflector coating system applied directly over the thermal
barrier coating, in order to provide the turbine component with longer component life and less

    PNG
    media_image1.png
    614
    1371
    media_image1.png
    Greyscale
time between repair or refurbishment, and thereby arriving at the presently claimed invention.

In reference to claim 13, Morrison in view of Ackerman teaches the limitations of claim 8, as
discussed above. Ackerman further teaches the reflective metal layer has a thickness of about 1500 angstrom to about 10000 angstrom (i.e., about 150 nm to about 1000 nm) ([0034]) (corresponding to the reflective coating can include a thickness of from 5 nanometers - 5000
nanometers).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside
ranges disclosed by the prior art’, a prima facie case of obviousness exists, In re Wertheim, 541F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Claims 1, 3-5, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Heselhaus (US 2007/0275210) in view of Allen et al. (US 2004/0258946) (Allen).
In reference to claim 1, Heselhaus teaches a layered system comprising a substrate ([0019]) (corresponding to a composite laminate comprising: a substrate). The substrate at a surface 9 adjoins a region which is exposed to a hot medium (i.e., a hot side), a thermal barrier coating is present on the surface 9 ([0020]) (corresponding to a substrate having a hot side; a thermal barrier coating coupled to said hot side of said substrate).
Heselhaus further teaches the substrate 4 is additionally cooled at a surface 14 which lies on the opposite side from the surface 9 exposed to the hot medium ([0022]; Fig. 1) (corresponding to a cold side opposite said hot side). The substrate 4 is cooled by a cooling medium KM being passed through the substrate 4 at the surface 14, this takes place through a porous layer 10 which is present on the surface 14 of the substrate as shown in FIG. 2, provided below ([0014]) (corresponding to an air flow layer disposed on the surface of said substrate on said cold side). 
Heselhaus does not explicitly teach a reflective coating disposed on said thermal barrier coating, said reflective coating comprises a double layer comprising a conformal metal layer capped with a conformal inorganic coating, as presently claimed. However, Heselhas teaches the layered system comprising the substrate is used for turbine components of a turbomachine such as a gas turbine ([0019]).
Allen teaches a protective coating applied to a substrate, for example a turbine component ([0015]). The protective coating includes a ceramic coating, wherein the ceramic coating a thermal barrier coating applied to the substrate ([0017]).

The reflective material layer is continuous and has a thickness in the range of from about 0.5 microns to about 25.5 microns (i.e., 500 nm to 25,500 nm) ([0018]) (corresponding to a reflective coating disposed on said thermal barrier coating). The reflective material layer is formed of a noble metal and is covered with a cover layer of a ceramic coating ([0019]; [0020]) (corresponding to said reflective coating comprises a double layer comprising a conformal metal layer capped with a conformal inorganic coating).

    PNG
    media_image2.png
    407
    916
    media_image2.png
    Greyscale
In light of the motivation of Allen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include a reflective material layer and ceramic cover layer over the reflective material layer and on the thermal barrier coating of Heselhaus, in order to reduce radiation heat transport, and thereby arriving at the presently claimed invention. 

In reference to claim 3, Heselhaus in view of Allen teaches the limitations of claim 1, as discussed above. Heselhaus further teaches porous layer has a honeycomb structure ([0052]) corresponding to said air flow layer comprises at least one of a honeycomb and an open cell foam material).
In reference to claim 4, Heselhaus in view of Allen teaches the limitations of claim 3, as discussed above. Heselhaus further teaches the porous layer includes pore and passages may be present in the pore walls, through which the cooling medium can flow ([0024]; [0038]) (corresponding to said air flow layer comprises flow channels configured to flow cooling air).
In reference to claim 5, Heselhaus in view of Allen teaches the limitations of claim 4, as discussed above. Heselhaus further teaches a protective layer 12 applied to the porous layer 10, the protective layer has holes out of which a cooling medium can flow ([0068]-[0069]) (corresponding to an additional composite layer coupled to said air flow layer opposite said substrate, said additional composite layer comprises perforations that fluidly communicate with the flow channels of the air flow layer, wherein said perforations are configured to flow cooling fluid).
In reference to claims 8, 11 and 13, Heselhaus teaches a layered system comprising a substrate used for turbine components of a turbomachine such as a gas turbine; the substrate of the layer system has a surface 9 adjoining a region which is exposed to a hot medium such as a hot-gas duct ([0019]) (corresponding to a composite laminate cooling flow duct for a gas turbine engine comprising a substrate forming said duct, said substrate having a hot side). The substrate includes a thermal barrier coating on the surface 9 ([0020]) (corresponding to a substrate having a hot side; a thermal barrier coating coupled to said hot side of said substrate).
Heselhaus further teaches the substrate 4 is additionally cooled at a surface 14 (i.e., cool side) which lies on the opposite side from the surface 9 (i.e., hot side) ([0022]) (corresponding to a cold side opposite said hot side). The substrate 4 is cooled by a cooling medium KM being passed through the substrate 4 at the surface 14, this takes place through a porous layer 10 which is present on the surface 14 of the substrate as shown in FIG. 2, provided above ([0014]) (corresponding to an air flow layer disposed on the surface of said substrate on said cold side). 
Heselhaus further teaches a protective layer 12 applied to the porous layer 10, the protective layer has holes out of which a cooling medium can flow ([0068]-[0069]) (corresponding to an additional composite layer coupled to said air flow layer opposite said substrate, said additional composite layer comprises perforations that fluidly communicate with the flow channels of the air flow layer, wherein said perforations are configured to flow cooling fluid).
Heselhaus does not explicitly teach a reflective coating disposed on said thermal barrier coating, said reflective coating comprises a double layer comprising a conformal metal layer capped with a conformal inorganic coating, as presently claimed. 
Allen teaches a protective coating applied to a substrate, for example a turbine component ([0015]). The protective coating includes a ceramic coating, wherein the ceramic coating a thermal barrier coating applied to the substrate ([0017]).
Allen further teaches ceramic coatings allow for direct heat transfer via radiation over certain wavelengths, to reduce such radiation heat transport, one or more layers of a reflective material is embedded within the ceramic coating ([0018]). The reflective material layer is placed as close as possible to the hot side of the coated article ([0021]). 
The reflective material layer is continuous and has a thickness in the range of from about 0.5 microns to about 25.5 microns (i.e., 500 nm to 25,500 nm) ([0018]) (corresponding to a reflective coating disposed on said thermal barrier coating; the reflective coating can include a thickness from 5 nanometers - 5000 nanometers). The reflective material layer is formed of a noble metal and is covered with a cover layer of ceramic coating ([0019]; [0020]) (corresponding to said reflective coating comprises a double layer comprising a conformal metal layer capped with a conformal inorganic coating; the conformal inorganic coating in a single layer).
In light of the motivation of Allen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include a reflective material layer and ceramic cover layer over the reflective material layer and on the thermal barrier coating of Heselhaus, in order to reduce radiation heat transport, and thereby arriving at the presently claimed invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 9, Heselhaus in view of Allen teaches the limitations of claim 8, as discussed above. Heselhaus further teaches the porous layer includes pore and passages may be present in the pore walls, through which the cooling medium can flow ([0024]; [0038]) (corresponding to said air flow layer comprises flow channels configured to flow cooling air).
In reference to claim 10, Heselhaus in view of Allen teaches the limitations of claim 8, as discussed above. Heselhaus further teaches porous layer has a honeycomb structure ([0052]) (corresponding to said air flow layer comprises at least one of a honeycomb and an open cell foam material).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison in
view of Ackerman as applied to claim 1 above, and further in view of Lee (US
2010/0136349).
In reference to claim 6, Morrison in view of Ackerman teaches the limitations of claim 1, as
discussed above.
Morrison in view of Ackerman does not explicitly teach the thermal barrier coating comprises more than one layer, as presently claim.
Lee teaches a multilayer thermal barrier coating (TBC) including a plurality of layers
([0006]) (corresponding to said thermal barrier coating comprises more than one layer). Each of
the plurality of layers is selected to provide at least one of low thermal conductivity, erosion
resistance, thermal cycling resistance, and CMAS degradation resistance to the multilayer TBC
([0006]; [0076]).
In light of the motivation of Lee, it would have been obvious to one of ordinary skill in
the art before the effective filing date of the presently claimed invention to modify the TBC coating of Morrison in view of Ackerman to be the multilayer thermal barrier coating of Lee, in
order to provide specific properties to the TBC (i.e., low thermal conductivity, erosion resistance,
thermal cycling resistance, and CMAS degradation resistance), and thereby arriving at the
presently claimed invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Heselhaus in view of Allen as applied to claim 1 above, and further in view of Lee.
In reference to claim 6, Heselhaus in view of Allen teaches the limitations of claim 1, as
discussed above.

Lee teaches a multilayer thermal barrier coating (TBC) including a plurality of layers
([0006]) (corresponding to said thermal barrier coating comprises more than one layer). Each of
the plurality of layers is selected to provide at least one of low thermal conductivity, erosion
resistance, thermal cycling resistance, and CMAS degradation resistance to the multilayer TBC
([0006]; [0076]).
In light of the motivation of Lee, it would have been obvious to one of ordinary skill in
the art before the effective filing date of the presently claimed invention to modify the thermal barrier coating of Heselhaus in view of Allen to be the multilayer thermal barrier coating of Lee, in order to provide specific properties to the TBC (i.e., low thermal conductivity, erosion resistance, thermal cycling resistance, and CMAS degradation resistance), and thereby arriving at the presently claimed invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison in view of Ackerman as applied to claim 1 above, and further in view of Strock et al (US 2016/0032774) (Strock).
In reference to claim 7, Morrison in view of Ackerman teaches the limitations of claim 1, as
discussed above.
Morrison in view of Ackerman does not explicitly said thermal barrier layer comprises a
preform sheet, as presently claimed. However, Morrison in view of Ackerman teaches the thermal barrier coating is a ceramic TBC layer (Ackerman, [0031]).
corresponding to said thermal barrier layer comprises a preform sheet). The thermally insulating topcoat is a ceramic material such as yttria stabilized with zirconia ([0041]).
Strock further teaches faults extending through the thermally insulating topcoat from the
surface features, wherein the faults facilitate reducing internal stresses within the thermally insulating topcoat that may occur from sintering of the topcoat material at relatively high temperatures within the turbine section during use in the gas turbine engine ([0033]).
In light of the motivation of Strock, it would have been obvious to one of ordinary skill in
the art before the effective filing date of the presently claimed invention to modify the thermal barrier coating of Morrison in view of Ackerman to include a preform sheet material, in order to provide faults to facilitate reducing internal stresses within the thermal barrier coating, and thereby arriving at the presently claimed invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Heselhaus in view of Allen as applied to claim 1 above, and further in view of Strock.
In reference to claim 7, Heselhaus in view of Allen teaches the limitations of claim 1, as
discussed above.
Heselhaus in view of Allen does not explicitly said thermal barrier layer comprises a
preform sheet, as presently claimed.
corresponding to said thermal barrier layer comprises a preform sheet). The thermally insulating topcoat is a ceramic material such as yttria stabilized with zirconia ([0041]).
Strock further teaches faults extending through the thermally insulating topcoat from the
surface features, wherein the faults facilitate reducing internal stresses within the thermally insulating topcoat that may occur from sintering of the topcoat material at relatively high temperatures within the turbine section during use in the gas turbine engine ([0033]).
In light of the motivation of Strock, it would have been obvious to one of ordinary skill in
the art before the effective filing date of the presently claimed invention to modify the thermal barrier coating of the surface 9 of Heselhaus in view of Allen to include a preform sheet material, in order to provide faults to facilitate reducing internal stresses within the thermal barrier coating, and thereby arriving at the presently claimed invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison in view of Ackerman as applied to claim 8 above, and further in view of Carbon-carbon composites: a summary of recent developments and applications (Windhorst).
The examiner has provided the non-patent literature document, Windhorst, with the
Office Action mailed 03/09/2021. The citation of prior art in the rejection refers to the provided
document.
In reference to claim 12, Morrison in view of Ackerman teaches the limitations of claim 8, as discussed above.
Morrison in view of Ackerman does not explicitly teach the porous cooling construction
comprises a carbon reinforced composite with milled air flow channels, as presently claimed. However, Morrison teaches the porous construction allows for the coolant 38 to flow within the porous construction (claim 8; Fig. 2) (corresponding to airflow channels). Morrison further teaches the porous construction is made of a different material optimized for high thermal conductivity ([0035]).
Windhorst teaches carbon fibre reinforced carbon (CFRC) is a composite material consisting of carbon fibres embedded in a carbonaceous matrix (Abstract) (corresponding to a carbon reinforced composite). The composite material has low density, high thermal conductivity and shock resistance, and excellent mechanical properties at elevated temperatures (Abstract; Introduction, p. 11; Applications, p. 14).
In light of the motivation of Windhorst, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use the carbon fibre reinforced carbon as the composite material of the porous construction of Morrison in view of Ackerman, in order to provide a composite material having low density, high thermal conductivity and shock resistance, and excellent mechanical properties at elevated temperatures, and thereby arriving at the presently claimed invention.
Although Morrison in view of Ackerman and Windhorst does not explicitly teach the porous construction is milled as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Morrison in view of Ackerman and Windhorst meets the requirements of the claimed product, Morrison in view of Ackerman and Windhorst clearly meets the requirements of the present claim.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Heselhaus in view of Allen as applied to claim 8 above, and further in view of Windhorst.
In reference to claim 12, Heselhaus in view of Allen teaches the limitations of claim 8, as
discussed above.
Heselhaus in view of Allen does not explicitly teach the air flow layer comprises a carbon reinforced composite with milled air flow channels, as presently claimed. However, Heselhaus teaches cooling medium KM flows through the porous layer, the porous layer includes pores and passages ([0025]; [0047]) (corresponding to air flow channels).
Windhorst teaches carbon fibre reinforced carbon (CFRC) is a composite material consisting of carbon fibres embedded in a carbonaceous matrix (Abstract) (corresponding to a carbon reinforced composite). The composite material has low density, high thermal 
In light of the motivation of Windhorst, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use the carbon fibre reinforced carbon as the material of the porous layer of Heselhaus in view of Allen, in order to provide a porous layer material having low density, high thermal conductivity and shock resistance, and excellent mechanical properties at elevated temperatures, and thereby arriving at the presently claimed invention.
Although Heselhaus in view of Allen and Windhorst does not explicitly teach the porous layer is milled as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Heselhaus in view of Allen and Windhorst meets the requirements of the claimed product, Heselhaus in view of Allen and Windhorst clearly meets the requirements of the present claim.
Response to Arguments
Applicants primarily argue:
“Morrison/Ackerman combination teaches a bi-casting the structural layer with the porous construction resulting in penetration of the links 22 into and through the surface of the structural layer 30. Thus, Morrison/Ackerman actually teaches away from the claimed elements. Any attempt to modify Morrison would render the structure of Morrison inoperable, which would be impermissible.”
Remarks, p. 10
The examiner respectfully traverses as follows:
While Morrison discloses bi-casting a first structural layer onto a porous construction
([0022]; Fig. 5), this does not criticize, discredit, or otherwise discourage the porous construction
being “disposed on” the surface of the structural layer. Fig. 5, provided below, discloses the
porous construction is arranged such that it extends from and is in contact with the surface of the structural layer.
Therefore, it is clear the porous construction is disposed on the structural layer.

    PNG
    media_image3.png
    293
    645
    media_image3.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784